Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jomy Methipara on 9/8/2022.

The application has been amended as follows: 

In claim 14, after “the plurality”, “or” has been deleted and “of” has been inserted therefore. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the examiner did not find a teaching or suggestion for the claimed medical device which has a push tab on the upper surface of the hub/housing AND at least one rib which has a cradle shape on its top surface for resisting rotation of the hub/housing when contacted by a finger. 
Close art includes the following: 
Garrison et al (US 2017/0120009), while Garrison has multiple ridges 692, one of which may be called a push tab and another a rib, the cradle shape is on the SIDE of the rib, not the top surface.
Thorne (US 8,206,355), while Thorne has a push tab and a cradle shape proximal the push tab, the cradle proximal the push tab cannot be reasonably considered a rib. 
Adams (US 2006/0270991), but there is no structure which can be reasonably considered a rib with a cradle shape in the top surface.
McFarlane (US 4,365,630), while McFarlane has both ribs and a push tab, the only cradle shape is between the ribs, not in the top surface of the rib. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783